
	
		II
		111th CONGRESS
		1st Session
		S. 185
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Salazar (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Sangre de Cristo National
		  Heritage Area in the State of Colorado, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Sangre de Cristo National Heritage
			 Area Act .
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage
			 Area means the Sangre de Cristo National Heritage Area established by
			 section 3(a).
			(2)Management
			 entityThe term
			 management entity means the management entity for the Heritage
			 Area designated by section 3(d).
			(3)Management
			 planThe term
			 management plan means the management plan for the Heritage Area
			 required under section 5.
			(4)MapThe term map means the map
			 entitled Proposed Sangre De Cristo National Heritage Area and
			 dated November 2005.
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe term State means the State
			 of Colorado.
			3.Sangre de cristo
			 national heritage area
			(a)EstablishmentThere is established in the State the
			 Sangre de Cristo National Heritage Area.
			(b)BoundariesThe Heritage Area shall consist of—
				(1)the counties of Alamosa, Conejos, and
			 Costilla; and
				(2)the Monte Vista National Wildlife Refuge,
			 the Baca National Wildlife Refuge, the Great Sand Dunes National Park and
			 Preserve, and other areas included in the map.
				(c)MapA map of the Heritage Area shall be—
				(1)included in the management plan; and
				(2)on file and available for public inspection
			 in the appropriate offices of the National Park Service.
				(d)Management
			 entity
				(1)In
			 generalThe management entity
			 for the Heritage Area shall be the Sangre de Cristo National Heritage Area
			 Board of Directors.
				(2)Membership
			 requirementsMembers of the
			 Board shall include representatives from a broad cross-section of the
			 individuals, agencies, organizations, and governments that were involved in the
			 planning and development of the Heritage Area before the date of enactment of
			 this Act.
				4.Administration
			(a)AuthoritiesFor purposes of carrying out the management
			 plan, the Secretary, acting through the management entity, may use amounts made
			 available under this Act to—
				(1)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
				(2)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
				(3)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, and heritage programming;
				(4)obtain money or services from any source
			 including any that are provided under any other Federal law or program;
				(5)contract for goods or services; and
				(6)undertake to be a catalyst for any other
			 activity that furthers the Heritage Area and is consistent with the approved
			 management plan.
				(b)DutiesThe management entity shall—
				(1)in accordance with section 5, prepare and
			 submit a management plan for the Heritage Area to the Secretary;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved management plan by—
					(A)carrying out programs and projects that
			 recognize, protect, and enhance important resource values in the Heritage
			 Area;
					(B)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
					(C)developing recreational and educational
			 opportunities in the Heritage Area;
					(D)increasing public awareness of, and
			 appreciation for, natural, historical, scenic, and cultural resources of the
			 Heritage Area;
					(E)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
					(F)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area; and
					(G)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
				(5)for any year that Federal funds have been
			 received under this Act—
					(A)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
					(B)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching
			 funds;
					(C)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
					(6)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
				(c)Prohibition
			 on the Acquisition of Real PropertyThe management entity shall not use Federal
			 funds made available under this Act to acquire real property or any interest in
			 real property.
			(d)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this Act shall be 50
			 percent.
			5.Management
			 plan
			(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the management entity shall
			 submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe management plan shall—
				(1)incorporate an integrated and cooperative
			 approach for the protection, enhancement, and interpretation of the natural,
			 cultural, historic, scenic, and recreational resources of the Heritage
			 Area;
				(2)take into consideration State and local
			 plans;
				(3)include—
					(A)an inventory of—
						(i)the resources located in the core area
			 described in section 3(b); and
						(ii)any other property in the core area
			 that—
							(I)is related to the themes of the Heritage
			 Area; and
							(II)should be preserved, restored, managed, or
			 maintained because of the significance of the property;
							(B)comprehensive policies, strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
					(C)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical and cultural resources of the Heritage Area;
					(D)a program of implementation for the
			 management plan by the management entity that includes a description of—
						(i)actions to facilitate ongoing collaboration
			 among partners to promote plans for resource protection, restoration, and
			 construction; and
						(ii)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
						(E)the identification of sources of funding
			 for carrying out the management plan;
					(F)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 Act; and
					(G)an interpretive plan for the Heritage Area;
			 and
					(4)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
				(c)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this Act until the date that the Secretary receives
			 and approves the management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 180
			 days after the date of receipt of the management plan under subsection (a), the
			 Secretary, in consultation with the State, shall approve or disapprove the
			 management plan.
				(2)Criteria
			 for approvalIn determining
			 whether to approve the management plan, the Secretary shall consider
			 whether—
					(A)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, and recreational organizations;
					(B)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the management plan; and
					(C)the resource protection and interpretation
			 strategies contained in the management plan, if implemented, would adequately
			 protect the natural, historical, and cultural resources of the Heritage
			 Area.
					(3)Action
			 following disapprovalIf the
			 Secretary disapproves the management plan under paragraph (1), the Secretary
			 shall—
					(A)advise the management entity in writing of
			 the reasons for the disapproval;
					(B)make recommendations for revisions to the
			 management plan; and
					(C)not later than 180 days after the receipt
			 of any proposed revision of the management plan from the management entity,
			 approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall
			 approve or disapprove each amendment to the management plan that the Secretary
			 determines make a substantial change to the management plan.
					(B)Use of
			 fundsThe management entity
			 shall not use Federal funds authorized by this Act to carry out any amendments
			 to the management plan until the Secretary has approved the amendments.
					6.Relationship to
			 other Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				7.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the management entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000, of which not
			 more than $1,000,000 may be made available for any fiscal year.
		10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
